Order entered June 16, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01577-CV

                                 WAYNE A. RAND, Appellant

                                                V.

                           DOROTHY DENNISE RAND, Appellee

                      On Appeal from the 255th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-1306590

                                            ORDER
       By postcard dated June 2, 2015, appellant, a pro se inmate, was informed his brief was

overdue and was directed to file the brief and an extension motion within ten days. However, the

postcard was sent in error. The thirty-day deadline for filing appellant’s brief is determined by

the later of the date the clerk’s record was filed or the date the reporter’s record was filed. See

TEX. R. APP. P. 38.6(a). The reporter’s record in this appeal was filed April 30, 2015, but the

complete clerk’s record was not filed until June 1, 2015. Accordingly, appellant’s brief could

not be overdue as of June 2, 2015.

       We ORDER appellant to file his brief no later than July 16, 2015.

                                                      /s/   CRAIG STODDART
                                                            JUSTICE